Citation Nr: 1737055	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-24 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating prior to January 14, 2014 for migraine headaches, and to a rating in excess of 50 percent after January 14, 2014.

2. Entitlement to an initial compensable rating prior to November 4, 2013 for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS), and to a rating in excess of 10 percent after November 4, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 2002 to March 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In his May 2013 VA Form 9, the Veteran requested a videoconference hearing before the Board.  In September 2013 and October 2013, he withdrew that request and instead elected to testify at a hearing before a Decision Review Officer in July 2014.  A transcript of the hearing is of record.  

In November 2016, the Board remanded the case for additional development, which has been completed.  These matters have since been returned to the Board for appellate review.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's migraine headaches were characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. Throughout the appeal period, the Veteran's GERD with IBS was characterized by acid reflux and regurgitation, rare heartburn, intermittent abdominal pain, and moderate and frequent episodes of bowel disturbance with abdominal distress.


CONCLUSIONS OF LAW

1. The criteria for an initial 50 percent rating for migraine headaches, prior to January 14, 2014, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.124a, Diagnostic Code 8100.

2. The criteria for a rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.16, 4.124a, Diagnostic Code 8100.

3. The criteria for an initial 10 percent rating for GERD with IBS, prior to November 4, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7319 and 7399-7346 (2016).

4. The criteria for a rating in excess of 10 percent rating for GERD with IBS have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7319 and 7399-7346 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Prior to the initial adjudication of the claim in August 2012, the RO satisfied its duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and post-service medical records have been associated with the claims file.  Moreover, the record reflects substantial compliance with the Board's November 2016 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also, the Veteran was afforded VA examinations in December 2011, November 2013, and January 2014, which are fully adequate.  Hence, the duties to notify and to assist have been met.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Increased Rating - Migraine Headaches

The Veteran's service-connected migraine headaches is rated as noncompensable prior to January 14, 2014 and at 50 percent thereafter, pursuant to the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 0 percent rating for migraine headaches is warranted with less frequent attacks.  38 C.F.R. § 4.124a.  A 10 percent rating for migraine headaches is warranted with characteristic prostrating attacks averaging one in two months over the last several months.  Id.  A 30 percent rating for migraine headaches is warranted with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 50 percent rating for migraine headaches is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  

The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic inadaptability" could be read as either "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  

The Veteran's post-service medical records in November 2011 indicated that the Veteran suffered from stress headaches that occurred 2 to 3 times per week. 
  
At his December 2011 VA examination, the Veteran reported that he had a history of headaches that began during service and intensified over the years.  He had approximately 20 headaches a month, lasting about 3 to 4 hours in duration.  The headaches were frontal in location and caused tearing in his left eye.  He took Aleve for his pain.  The VA examiner diagnosed the Veteran with non-prostrating migraine headaches.

August to November 2012 post-service medical records revealed that the Veteran was experiencing persistent, left frontal headaches daily.  His headaches were focal, consistent, and increasing in frequency and intensity.  His headaches would start at a relatively low intensity and gradually progressed to a 7 to 8 (out of 10) level of intensity.  Again, they occurred 2 to 3 times per week and would last up to an entire day.

At his January 2014 MRI consultation, the Veteran reported the same headache symptoms.  

The Veteran was afforded an additional VA examination in January 2014.  The Veteran described prostrating and prolonged attacks of migraine headaches approximately 2 to 3 times per month for a couple of hours in duration.  He stated that he had severe, pulsating headache pain localized to the left side of his head that caused tearing in his left eye.  The Veteran experienced nausea, sensitivity to light and sound, and changes in vision associated with his headaches.  Additionally, the Veteran's migraines impacted his ability to work to the extent that whenever he experienced a headache he had to stop what he is doing.

Additionally, the Veteran contends that a tumor found in his head at an MRI consultation may be associated with his chronic headaches.  See September 2012 Veteran's lay statement; May 2013 VA 9 Form Appeal to Board of Appeals. 

From 2011 to 2014, the Veteran took between 5 and 8 days of sick leave each year as a result of prostrating migraine attacks.  When he did not take sick leave due to migraine headaches, the Veteran would stop working and reduce any surrounding noise and light.  See July 2014 VA Form 21-4138 Statement In Support of Claim.  

Accordingly, after reviewing the extensive medical evidence of record and the accompanying competent and credible lay statements, the Board finds that the Veteran's migraine headaches more nearly approximates the criteria for a 50 percent rating, which contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability prior to January 14, 2014.  In reaching this determination, the Board notes that the evidence has varied.  However, given that the Veteran's migraine headaches would be capable of producing severe economic inadaptability and post-service medical records document a history of migraine attacks, the Board finds that the evidence tends to establish the highest rating for migraines available at 50 percent.  An initial 50 percent disability rating is granted.  

A 50 percent rating is the maximum rating allowed under Diagnostic Code 8100.

In summary, an initial 50 percent disability rating is granted for migraine headaches and a disability rating in excess of 50 percent is denied.  

Increased Rating - GERD with IBS

The Veteran's service-connected gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS) is rated as noncompensable prior to November 4, 2013 and at 10 percent thereafter, pursuant to the criteria of 38 C.F.R. § 4.114, Diagnostic Codes 7319 and 7399-7346.

As there is no Diagnostic Code for GERD, the disability is rated by analogy under the Schedule of Ratings for the digestive system.  38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  Under Diagnostic Code 7346, a 10 percent evaluation is warranted when there are two or more of the symptoms required for a 30 percent evaluation, but with less severity.  A 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 (2016).  

Under Diagnostic Code 7319, a noncompensable rating for irritable colon syndrome is warranted for mild disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114.  A 10 percent rating for irritable colon syndrome is warranted for moderate, frequent episodes of bowel disturbance with abdominal distress.  Id.  A 30 percent rating for irritable colon syndrome is warranted for severe, diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

At his December 2011 VA examination, the Veteran complained of heartburn and episodes of diarrhea alternating with normal bowel movements.  He stated that prescription treatment helped his heartburn, but not his diarrhea.  He would have heartburn flare-ups after consuming certain food and drink and bending or lying down after a meal.  He stated that his diarrhea symptoms worsened when he was under psychological stress.  On examination, the Veteran denied symptoms of heartburn, nausea, vomiting, hematemesis, and blood in his stool.  He reported that he regurgitated acid contents into his mouth two times per week.  He stated that he had diarrhea for two to three days, followed by normal bowel movements for two days.  He denied mucus in his stools.  The Veteran was in no acute distress.  There was no evidence of anemia, pallor, or malnourishment.  His abdominal exam was benign, nontender, there was no organomegaly, there were normal bowel sounds.  There was no pedal edema.  The Veteran's gastrointestinal condition had no effect on his job as a police officer and daily living activities.  He was diagnosed with mild GERD and mild IBS.

In late 2012, the Veteran's private medical records showed a history of gastric ulcers and intermittent cramps and diarrhea.  His GERD was worsening with complaints of acid reflux and heartburn.  He did not have nausea, vomiting, or dysphagia.  There was no evidence of celiac disease.  There were impressions of eosinophilic esophagitis; minimal chronic, nonspecific gastritis; and significant acid reflux disease.  See August to December 2012 Private Medical Records.

By 2013, the Veteran's records revealed impressions of mild to moderate gastroenteritis, eosinophilic esophagitis, abdominal pain, and diarrhea.
His heartburn was asymptomatic as long as he took omeprazole.  He denied any dysphagia or odynophagia.  He did not have abdominal cramping, vomiting, fever or chills, or change in appetite.  He had little to no nausea.  He had internal hemorrhoids.  He complained of alternating constipation and diarrhea with loose stools approximately three times daily, two to three days per week.  His diarrhea showed slight improvement in that he experienced watery bowel movements one to two times daily, one day per week.  For the remaining days, he would have one semi-formed or normal bowel movements each day.  He did not have rectal bleeding.  See March to September 2013 Private Medical Records.

In November 2013, the Veteran was provided VA examinations for his esophageal and intestinal conditions.  The Veteran reported rare heartburn (pyrosis) as long as he continued to take omeprazole once a day.  His heartburn was accompanied by regurgitation of acid into his throat.  He did not experience any vomiting, nausea, weight loss.  He did not have an esophageal stricture, spasm of esophagus (cardio spasm or achalasia), or an acquired diverticulum of the esophagus.  The Veteran's esophageal conditions did not impact on his ability to work.  

With respect to the Veteran's intestinal condition, the Veteran reported continued, once daily, soft or loose bowel movements.  He stated that he occasionally skipped a day without a bowel movement once or twice a week and rarely had hard bowel movements.  He had occasional episodes of bowel disturbance with abdominal distress and seven or more exacerbations and/or attacks in past 12 months of his intestinal condition.  The exacerbations or attacks included cramps and watery bowel movements, two or three times a month, four or five times daily, and lasting one to two days.  He did not have intervening episodes that met a standard definition of constipation.  He did not have weight loss, malnutrition, serious complications or other general health effects attributable to his intestinal condition.  He has not needed continuous medication or surgical treatment for his intestinal condition.  Although, fiber and antidiarrheal liquid has had little beneficial impact.   He did not have any benign or malignant neoplasm or metastases related to his condition.  However, he reported that he had a polyp removed in September 2013.  The Veteran reported that he missed work two or three times a month due to episodes of bowel cramps and movements, thus impacting his ability to work.  

Subsequent medical records documented no significant changes in the Veteran's esophageal and intestinal conditions.  See December 2013; January and February 2014 Private Medical Records.

The aforementioned evidence reflects that the Veteran's GERD with IBS has been manifested by acid reflux and regurgitation, heartburn, intermittent abdominal pain, and moderate and frequent episodes of diarrhea.  The Board notes that the evidence has varied.  However, the medical evidence of record, prior to November 2013, is consistent with the November 2013 VA examination results and subsequent medical records.  In addition, the Veteran has reported a history of acid reflux and regurgitation, abdominal and stomach pain and cramps, and frequent diarrhea.  See July 2014 RO Transcript of Hearing; July 2014 Veteran's wife's lay statement.  This evidence tends to establish that, prior to November 4, 2013, he had the same symptoms that approximate two or more less severe symptoms of the 30 percent rating for GERD and moderate irritable colon syndrome.  

The Board has considered the lay testimony and statements regarding the severity of the Veteran's symptoms, including the impact of stomach pain and diarrhea on his job as a police officer.  Laypersons are competent to attest to physical symptoms that are experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the lay evidence describing the symptoms in this case does not establish a greater degree of functional impairment.  Thus, a rating higher than 10 percent under Diagnostic Codes 7319 and 7399-7346 is not warranted, to include under any other potentially applicable Diagnostic Codes for this disability.  For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's GERD with IBS, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that an initial 10 percent rating is warranted for the period prior to November 4, 2013, but that a rating in excess of 10 percent for either period is not warranted.

TDIU 

A total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial 50 percent rating for migraine headaches, prior to January 14, 2014, is granted. 

Entitlement to a rating in excess of 50 percent for migraine headaches is denied.

Entitlement to an initial 10 percent rating for GERD with IBS, prior to November 4, 2013, is granted. 

Entitlement to a rating in excess of 10 percent for GERD with IBS is denied.





____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


